Citation Nr: 1827479	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-17 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disorder.

2. Entitlement to service connection for a bilateral arm and hand disorder (previously claimed as a wrist disorder).

(The issue of entitlement to waiver of recovery of an overpayment of VA non-service connected disability pension benefits in the amount of $7,946, plus accrued interest thereon, to include whether the debt was properly created is addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2016 rating decision VA declined to reopen a claim of entitlement to service connection for a neck disorder and denied entitlement to service connection for a bilateral wrist disorder. In November 2016, the Veteran submitted a timely notice of disagreement with the denials of service connection for a neck disorder, and an "arm and hand [disorder] due to pinched nerves [in the] neck." Given that a statement of the case has yet to be issued addressing these issues remand is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999). Since a review by a decision review officer was timely requested, that review must occur first. See 38 C.F.R. § 3.2600 (2017).

Accordingly, the case is REMANDED for the following action:

Refer the file to a decision review officer for consideration of the issues whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disorder, and entitlement to service connection for an arm and hand disorder (previously claimed as a bilateral wrist disorder). If any decision is less than a full grant of the benefit sought, furnish the Veteran a statement of the case addressing these issues.  The appellant is advised that the Board will only exercise appellate jurisdiction over those claims where a timely appeal has been perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

